Earl Warren: 585, The Sinclair Company, petitioner versus National Labor Relations Board. Mr. Wallace, you may continue with your argument.
Lawrence G. Wallace: Thank you Mr. Chief Justice and may it please the Court. I said yesterday that Section 8 (a) (1) of the Labor Act when read together with Section 8 (c) prohibits the employer from coercively interfering by threat of reprisal with employee free choice and selecting a bargaining representative. Now, of course, Congress never said in the Act or in its legislative history that the threat of reprisal need be in any particular form of words or that it need be confined within the compass of a single communication in order to be an unfair labor practice. Congress was concerned with substantial rights and did not create any such loopholes in this Act. Now, in this case, we are not dealing with an employer who was so ill-advised as to threaten his employees in blatant, unequivocal terms, but the Board also has a responsibility in protecting the rights that Congress has guaranteed to determine whether an employer who is carefully avoided the utterance of any specific overt threat has nevertheless intimidated his employees by getting the message across in the totality of what is said that there is a real threat of company reprisal if they should select the union. In assessing whether the employer's communications where calculated to have that effect and more importantly, whether they were likely to be understood by the employees of such a threat. The Board of course tries realistically to take into account all the circumstances including any factors that may make the employees especially susceptible to employer intimidation. As Judge Hays of the Second Circuit who was a longtime and distinguished scholar of labor law has suggested in a dissenting opinion, it is not always easy for those of us who are in a profession which shows no signs of obsolescence and which offers a wide variety of employment flexibility to appreciate that the insecurities of workers who are not so fortunately situated can make them painfully vulnerable to the pressures of equivocal or veiled threats by their employers. Now, one additional word of background may be illuminating before turning to this record, the particular kind of threat involved in this case, the threat of plant closure has long been recognized as one of the most flagrantly coercive and destructive of employee free choice. In one of the leading opinions in this entire field, Franks Brothers against the Labor Board in Volume 321 U.S. in a unanimous opinion delivered by Mr. Justice Black, the Court singled plant closure offers special emphasis in the following language. Before the election was held, petitioner conducted an aggressive campaign against the union even to the extent of threatening to close its factory if the union won the election. Now, part of the record which the Board was dealing within this case is cogently summarized I believe in the petitioner's brief and I'd like to read a few short sentences at the bottom of the page 5 and top of page 6. During this same period, 1952 to 1965, changes were made in weaving industry equipment. The company's looms were automated to the point where they could be run without an operator. Electric clutches and fingers were added, which made it much easier to operate and some skills formerly needed were eliminated. Although it was not unusual to have apprentices in 1952, the situation changed in the industry after that time because of automation. The company had had no apprentices since 1952. The question then was whether the employer's communications to this group of employees whose skills had become technologically outmoded to a substantial degree were likely to have had a coercive effect by conveying a threat of reprisal. Now, the Board relied on the purported effect of these communications as a whole rather than on any particular statements and they are rather diffusively spread over the record. It's difficult to present in the course of an oral argument, the communications as a whole, but I'll attempt to make a quick survey of them relying upon the Board's findings in its opinion at first in the distillation that it made of these communications from the record. If I can begin as background with the earlier communications starting on page 172 of the appendix in the findings and they were findings in the Board's opinion. In the first speech made to all of the employees when the president of the company first learned of the union's organizing campaign long before any demand for recognition had been made. He spoke towards the bottom of page 172 of the company's financial condition indicating that ever since the last strike, the shop had been running on thin ice. He emphasized that if the company could not agree to the union's demands, the union's only weapon is a strike and pointed out that while he did not intend to close, a strike could lead to the closing of the plant. He also told the group that the wire weavers craft was a small one that it would be difficult for them to find other jobs because it was not like finding a job as a machinist that many of them did not have the education which would make it difficult for them to find another job and that many of them were getting too old to go out and find new jobs. Continuing on page 174, he said that he did not think the Lindsay organization, the new owners was going to be concerned if through contract negotiations with the union, our people went on strike, that the strike could close respondent's plant and nothing would prevent Lindsay from having respondent's weaving worked on at Lindsay's plant in Ohio and Mississippi. He also stated the respondent was subject to foreign competition and that it was conceivable that if the plant was closed under any circumstances, that some of the work would go to foreign companies and that respondent had handled foreign wires in the past. He pointed out that all they had to do was to look around Holyoke if they thought a strike could not close respondent's plant. Now, continuing with a letter sent on November 5th to all of the employees on page 175, in the text of this letter, he said, that the new ownership is entrusted in profits and not pressure. They have no ties with Holyoke or Massachusetts. Skipping down, “The union promises you a lot but what can they deliver except pressure, the threat of a strike.” He then stated that, “I do not believe the threat of a strike will cause the new owners any loss of sleep. However, a long strike would be bad for me because I would like to remain in Holyoke.” Next, I'd like to turn to page 178 in these findings, getting into the period within 30 days before the election upon which the Board directly rely and a letter of November 30th addressed to all of the wire weavers, I'm reading from page 178, the third line. This letter warns that, “A strike can still close the Holyoke plant, but other plants can pick up the work, and that the new ownership is entrusted in profits and not pressure.” He then points out that the Teamsters Union cannot do anything to improve our profit position, but can only make big demands which the company cannot meet, and the call you out on strike because a strike is a union's only weapon to enforce its big demands. He then asks, “Can you afford a long strike when you know the Holyoke plant has been given a second chance to stay in the business and furnish jobs for all of us?” Now, I would like to turn directly to the employer's last communications during the two days before the election. First of all, a leaflet which was distributed to the wire weavers two days before the election in which appears on page 137 of the appendix in a foldout, it begins you'll note on page 137 of the appendix with a cartoon showing a grave being prepared for the Sinclair Company, surrounded by tombstones marked with the names of other companies in the area that had closed down. And underneath the cartoon, among the comments is the statement, the Holyoke-Springfield Industrial graveyard is filled with companies which died under union pressure. And then on the next page, on the reverse side, in the first column under the heading, many were sick when the union doctor came in, it says, “Some of the industrial corpses were already sick when the unions came in with big promises to the employees of what the unions could do for them. These companies needed higher production and better quality to meet the stiffer competition. The union doctors gave them bloodletting strikes restricted production and a higher labor cost. The result as you see as you look around was the death of these companies.” Then on the following page which continues the leaflet, page 139, under the caption our history is not bright against the background such as ours, your dreams of union miracles can be dangerous to your real job security. We don't know what the future holds for any of us, but you can be sure the new owners of Sinclair Company were looking for profits and not operation Holyoke rat hole into which to pour dollars without hope of profit. And then the final page, pictures five factories in the area which have closed down with the -- among the captions, unions furnished no job security here. In testimony however, on pages 40 and 41 of the appendix, the employer admitted that he had no basis for believing that unions or union activities had had anything to do with the closing of any of these plants, despite the representations in this leaflet.
Speaker: Well, what had been the history of the labor relations to this company?
Lawrence G. Wallace: There had been a union prior to 1952, an independent union which is now affiliated with the Teamsters and Wire Weaving Union. There had been a 13-week strike. After which, the plant reopened on a non-union basis until this present controversy in 1965.
Speaker: That was before the new management?
Lawrence G. Wallace: That was before the -- a company was sold to Lindsay Wire Weaving, but the president of Sinclair, the wholly-owned subsidiary is the same man who is the manager when it was an independent company. It's the son of the founder. Now, finally, I would like to turn to the note cards introduced into evidence by the company which were the basis of the final speech to the wire weavers on the day before the election. These begin on page 162 of the appendix, and I would like to naturally read selectively in the limited time we have. Beginning on page 163 in the middle of card 5, “what can they do?” meaning the union, demand higher wages and expensive welfare and pension plans which could lead to even larger losses than we have had. Although on page 69 of the record, I might point out president Sinclair testified that the company made a profit in fiscal year 1965 not losses, can call you out on strike, you people know what it is like, you have had strike experience, I don't think our new ownership will lose a minute sleep over whether the union threatens the company with a strike. They have made it clear to me that they look for profit and not a hole to pour money down. If we have to negotiate with the Teamsters and cannot reach agreement on a contract under which we can money, they could care less about the threat of strike. And continuing on the next page in the middle of card 9, "Now, I would be the last one to blacklist you for getting another job if this plant close by strike, but the Teamsters can't guarantee you another job either." Again, let's look at facts head-on, no one likes to admit his getting older. We are all Jack Benny's, we're never going to be over 39, but we don't look that way to an employment manager. Most companies probably have a large number of applicants, who are young, have better educations and certainly, a lot better insurance rating than you and I. They can be hired for a lot less money, who you have experience, but it is limited to a particular small craft. I have assumed in case we are force to shutdown because of a strike that some other plant will pick up your business, our business, excuse me. This is not necessarily so. Pressure is still on from foreign wire weavers. Maybe three months from now, I'll force to sell foreign wires if the Teamsters Union stops our production. You all know we have had to handle foreign wires in the past. Then on the next page at the end of card 12, “I have given you the facts today and by mailings as I know them to be, it's not a rosy picture for you or for me. Now, the decision is up to you. Perhaps, you feel I'm exaggerating or bluffing. I'm deadly serious and I'm deeply concerned.” And the final sentence, “To you and your dependents, this is one of the most important elections in which you'll ever vote.” We believe that on this record, in the circumstances of this community and this audience, the Court of Appeals correctly held that it was permissible, perhaps not required but permissible for the Board to conclude that the atmosphere of free choice which Congress has ordained for representation election had been undermined by an implied threat, a threat that the employer anticipated that it would not be able to agree to a contract with the union, and anticipated making other arrangements for its wire weaving needs, if the union should win the election that this would lead either to the closure of the plant or in the transfer of the wire weaving operations elsewhere. Under the Act, this was a judgment for the Board to make, subject of course to the safeguards of judicial review. It is the sort of judgment that the Board has required to make in a very large number of cases every year. For example, during the fiscal 1967, more than 8,000 representation elections were conducted by the Board, and during the same year, objections were filed with the Board to 1,369 such elections.
Abe Fortas: Mr. Wallace, are you going to talk about the authorization cards here?
Lawrence G. Wallace: I am, Your Honor, in just a moment if I may. In evaluating such objections, the Board has shown appropriate solicitude for the statutory rights of employers under Section 8 (c) to express their views during the campaign. For example in a 1966 decision concerning Ameray's Corporation in Volume 162 of the NLRB reports. The Board held that that following inaccurate and intemperate criticism of the union was privilege under this section, a statement by a supervisor that the company did not want the union end that quote “all they was good for was blowing up people's houses and kidnapping their kids and that they was rammed by nothing but a bunch of gangsters.” The Board's decision also have upheld the right of an employer to explain realistically to his employees that his business situation is unfavorable and precludes increases in their compensation or other benefits, so long as this is done in a non-coercive way. The employees in such a situation might still wish to select a bargaining representative to protect them against reductions of benefits or loss of employment. Of course, we do not claim that the Board has been infallible in its judgments in every one of the many cases requiring it to draw the line between a protected expressions of views and implied threats, but we do claim that in the present case, the Board's conclusion was an unremarkable one. It was a clearly warranted implementation of the congressional mandate for protection of employee free choice from the threat of economic coercion by the employer. And indeed, we think the case would become remarkable only if this Court were to convert this record into a script which thereafter could be used by employers with impunity to intimidate their employees.
Speaker: Well, what do you mean by that?
Lawrence G. Wallace: I mean if the holding word that --
Speaker: If it was decided for you, this would be your bet or --
Lawrence G. Wallace: Well, I mean that if this record would be published and I'm certain, it would be use in counseling as to representations that could be made in the course of this campaigns, and as to which the Board could not make a judgment that the coercion unlawfully had occurred.
Potter Stewart: Well, if we decided your opponent was right in this -- on this issue, there would be nothing improper about that.
Lawrence G. Wallace: Of course, that's true.
Potter Stewart: You're just telling me that you're right in this case.
Lawrence G. Wallace: It's another way of telling it. That's -- that is quite correct. Of course, that is -- it's exactly the point I meant to make. Now, once it is decided, it was decided in this case that wrongful coercion by the employer to stride the accuracy of the elective process as a measure of employee's sentiment, the Board's remedy of a bargaining order, it seems to me became plainly warranted on the facts of this case. The union had made a very strong showing of employee support by obtaining authorization cards from a large majority of the employees; 11 of the total of 14 in the bargaining unit. The authenticity of these cards is no longer disputed and the employer never disputed the authenticity of eight of them. No claim has been made that they were obtained by misrepresentation or coercion, the cards themselves which are in the appendix on page 109 unequivocally designate the union as bargaining representative and include an application for membership in the union. In these circumstances, the employer's coercive power during the election campaign permitted the Board, and it does not always draw this inference but it permitted the Board to infer that the employer's refusal to bargain in response to the union's request based on the cards was motivated not by good faith doubt as to the union's majority status, but motivated primarily by a desire to try by wrongful means to dissipate that majority.
Potter Stewart: Now, here of course, the union lost the election.
Lawrence G. Wallace: That is correct. That -- what I just spoke of was the basis for the Board's finding of an 8 (a) (5) violation, a refusal to bargain for which a bargaining order is always the appropriate remedy. The Board held moreover in this case that even in the absence of the finding of an 8 (a) (5) violation, the bargaining order would have been an appropriate remedy for the 8 (a) (1) violation and is so indicated by the Franks Brothers case with I referred to in 320 U.S. in which this Court said that the Board had lost its -- that the union had lost its majority because of the employer's coercive threats. And nonetheless, upheld unanimously the bargaining order based on the authorization cards.
Potter Stewart: That was -- posed a date of that case.
Lawrence G. Wallace: It was in 321 U.S. and it was under the Wagner Act --
Potter Stewart: Not under the Taft-Hartley Act.
Lawrence G. Wallace: Not under the Taft-Hartley Act. Because the employer's 8 (a) (1) violation in this case could not readily be cured so as to restore the conditions necessary for an election free from the effects of his wrongful coercion. The Board was warranted in relying on the decisive majority indicated by the cards at a more accurate showing of employees' sentiment that an election would be in the existing circumstances, and thus to decide that the requested right of the employees to bargain collectively should be enforced without further delay. Now, this is not a drastic remedy because as in the case of any bargaining order, there will be opportunities for interested persons to request another election to measure any changes in employees sentiment after a reasonable period of time. In sum, therefore, we believe the Court of Appeals was entirely correct in treating this case as a rather routine example of the Board's proper discharge of its statutory responsibilities, which is the flavor one gets from the opinion of the Court of Appeals reviewing this record. Thank you.
Speaker: Can I ask you a question --
Lawrence G. Wallace: Yes, sir.
Speaker: -- the implications which you sketched out which the Board for you to answer, judgment on the totality. Has the Board ever been reversed in one of these cases where both the unfair labor practice and totality approach? Has it ever been reversed?
Lawrence G. Wallace: Not to my knowledge, although there have been relatively few cases in which the only wrongful conduct, the only unfair labor practice was in implied threats or coercion, without any wrongful interrogations or wrongful discharges. There are two Seventh Circuit cases upholding the Board in such situations that are cited in our brief, and those are the only ones that I know of other than this decision from the First Circuit, upholding an order based exclusively on this kind of unfair labor practice. Thank you.